 PETROLEUM ELECTRONICS. INCPetroleum Electronics, Inc. and/or Cook Enter-prises, Inc. and United Brick and Clay Workersof America, AFL-CIOPetroleum Electronics, Inc. and United Brick andClay Workers of America, AFL-CIO, Petition-erCook Enterprises, Inc. and United Brick and ClayWorkers of America, AFL-CIO, Petitioner.Cases 6-CA-12089. 6-RC-8416, and 6-RC-8427June 27, 1980DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn February 26, 1980, Administrative LawJudge Irwin Kaplan issued the attached Decision inthis proceeding. Thereafter, Respondents filed ex-ceptions and the General Counsel filed a brief inanswer to Respondents' exceptions. I'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondents, PetroleumElectronics, Inc., and/or Cook Enterprises, Inc.,Clearfield, Pennsylvania, their officers, agents, suc-cessors, and assigns, shall take the action set forthin the said recommended Order.IT IS FURTHER ORDERED that the consolidatedcomplaint in Case 6-CA-12089 be dismissed insofaras it alleges unfair labor practices not found herein.IT IS FURTHER ORDERED that Cases 6-RC-8416and 6-RC-8427 be, and they hereby are, severedI Respondents have excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc.. 91 NLRB 544 (1950). enfd. 18S F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 We agree with the Administrative Law Judge's recommended broadorder inasmuch as Respondents unlawful conduct, including interrogationand discharges of five employees, was extensive and reached most, if notall, of the entire employee complement. Cf Hickmorn Foods. Inc.. 242NLRB No 177(1979)250 NLRB No. 42from Case 6-CA-12089 and remanded to the Re-gional Director for further processing in themanner set forth below. The election in Case 6-RC-8416 is hereby set aside and the Regional Di-rector for Region 6 shall direct a second electiontherein in accordance with the Direction set forthbelow. In Case 6-RC-8427 the Regional Directorshall open and count the ballots of Harold Keener,Earl Yeager, and Charles Tenon, and, thereafter, ifthe revised tally of ballots shows that the Petitionerreceived a majority of the votes cast, the RegionalDirector shall issue a certification of representative.In the event that the revised tally of ballots showsthe Petitioner has not received a majority of thevotes cast, the Regional Director shall set aside theelection in Case 6-RC-8427 and shall direct asecond election therein in accordance with the Di-rection set forth below.3[Direction of Second Election and Excelsior foot-note omitted from publication.]3 The Direction of Second Election contained herein is equally appli-cable to both representation cases and therefore should be used for eachelection conducted.DECISIONSTATEMENT OF THE CASEIRWIN KAPLAN, Administrative Law Judge: This con-solidated proceeding was heard before me in Clearfield,Pennsylvania, on July 18 and 19, 1979. The underlyingcharges which gave rise to this proceeding were filed bythe United Brick and Clay Workers of America, AFL-CIO (herein called the Union), on February 20, 1979.The aforenoted charges culminated the issuance of acomplaint and notice of hearing in Case 6-CA-10289 onApril 30, 1979, which was amended on May 14, 1979,amended further on May 23, 1979, and amended still fur-ther at the instant hearing.Essentially it is alleged that Petroleum Electronics,Inc.' (herein called Respondent Petroleum), and CookEnterprises, Inc. (herein called Respondent Cook), hereincollectively called Respondents, constitute a single inte-grated enterprise and/or a joint employer, and have en-gaged in and are engaging in certain acts and conductviolative of Section 8(a)3) and (1) of the National LaborRelations Act, as amended (herein called the Act). It isalleged that Respondents independently violated Section8(a)(l) of the Act by interrogating employees regardingtheir union activity, informing them that they had beenlaid off because of their union activity, engaging in sur-veillance of their union activity, and granting employeesa wage increase to dissuade them from supporting theUnion. Further, it is alleged that Respondents violatedSection 8(a)(3) and (1) of the Act by discharging em-ployees Richard Flynn, John Suroviec, Charles Tenon,I The name appears as amended at the hearing265 I)l'CISIONS OF NATIONAl. LABOR RELATIONS BOARDLarry Stauffer, and Earl Yeager because of the activitieson behalf of the Union.2The Union is also the Petitioner in Case 6-RC-8416(filed February 20, 1979) and Case 6-RC-8427 (filedMarch 8, 1979), and, pursuant to separate Stipulations forCertification Upon Consent Election in the respectivecases, elections were conducted on March 30, 1979. Theelection in Case 6-RC-8416 (naming Petroleum Elec-tronics, Inc., as the Employer) resulted in a majority ofthe valid votes counted plus challenged ballots being castagainst the Union. However, the election in Case 6-RC-8427 (naming Cook Enterprises, Inc., as the Employer)resulted in one ballot being cast in favor of union repre-sentation, one ballot against, and three challenged bal-lots.3Thus, the challenged ballots in Case 6-RC-8427were sufficient in number to affect the results of the elec-tion. The Union filed timely objections with regard toboth representation cases, alleging, inter alia, that "theEmployer gave a twenty-five-cent-an-hour wage increase[to employees] in return for [a] commitment not to sup-port the Petitioner." The Regional Director, in hisReport on Objections and Challenged Ballots, deter-mined that the aforenoted objections were encompassedby the complaint in Case 6-CA-12089 and consolidatedsaid matters to be heard before an administrative lawjudge. (See G. C. Exh. I (n), pp. 2-3.) As the wage in-crease alleged to be violative of Section 8(a)(1) and theobjections to the elections are interrelated, they will betreated together.Respondents filed answers to the complaint andamended complaints conceding, inter alia, jurisdictionalfacts, but denying that Respondent Petroleum and Re-spondent Cook comprise a single integrated businessand/or joint employer and denying that Respondentscommitted any unfair labor practices.Upon the entire record, including my observation ofthe demeanor of the witnesses and after careful consider-ation of the post-trial briefs, I find as follows:FINDINGS OF FACTI. JURISDICTIONRespondent Petroleum, a Pennsylvania corporationwith its sole place of business located in Clearfield, Penn-sylvania, is engaged in the retail and nonretail sale of oil.During the 12-month period immediately preceding theissuance of the initial complaint and notice of hearing,and at all other times material herein, Respondent Petro-leum derived gross revenue in excess of $500,000.During the same period, Respondent Petroleum pur-chased goods and materials valued in excess of $50,000directly from sources outside the Commonwealth ofI It was also alleged that Respondents discharged Carl S. Serina, Jr. inviolation of Sec. 8(aX3) of the Act. However, the complaint was amend-ed at the hearing without objection to delete Serina's name from thepleadings.a The challenged ballots were cast by Harold Keener. Earl Yeager,and Charles F. Tenon. The parties thereafter stipulated that Keener wasemployed during the relevant time period and eligible to vote The Re-gional Director has recommended that the opening and counting ofKeener's ballot be deferred pending the disposition of the challenges tothe ballots of Yeager and Tenon, who are also alleged discriminateesherein. (See G.C. Exh 1(n), p. 3)Pennsylvania for use at its Clearfield, Pennsylvania, fa-cility.Respondent Cook, a Pennsylvania corporation with itssole place of business located in Clearfield, Pennsylvania,is engaged in the nonretail transportation and distributionof oil. During the 12-month period immediately preced-ing the issuance of the initial complaint and notice ofhearing, and at all other times material herein, Respond-ent Cook purchased goods and materials valued in excessof $50,000 directly from sources outside the Common-wealth of Pennsylvania for use at its Clearfield, Pennsyl-vania, facility.It is admitted and I find that Respondent Petroleumand Respondent Cook are now, and have been at alltimes material herein, employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.It is admitted and I find that the Union is, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Sequence of EventsRespondent Petroleum and Respondent Cook at alltimes material herein employed service and maintenanceemployees and truckdrivers and maintained offices at thesame address in Clearfield, Pennsylvania (Jt. Exhs. 2(a)-(d).) Respondent Petroleum is principally engaged in theretail sale and distribution of home heating fuel, dieselfuel, and lubricants and the repair and maintenance of oilfurnaces, while Respondent Cook is primarily engaged inthe nonretail transportation and distribution of petroleumproducts.Sometime during the first 2 weeks in January 1979,4Richard Flynn, a furnace repairman, approached em-ployees of both Respondent Petroleum and RespondentCook at work with regard to ascertaining their interestin obtaining union representation. On or about January15, Flynn met with Union International Vice PresidentDewey Taylor at the union hall in Clearfield and dis-cussed with him the prospects of organizing Respond-ents' employees. Taylor gave Flynn some union authori-zation cards which Flynn distributed to other employeesover the next few days, and a union meeting was ar-ranged for Taylor to meet the employees on Friday,February 9. From on or about February 5 to February 9,Flynn and fellow furnace repairman John Suroviec in-formed almost all the employees of both Respondent Pe-troleum and Respondent Cook on an individual basis ofthe union meeting of February 9 and asked them toattend. Most of these invitations occurred at work duringworking hours. Nearly all of Respondents' service andmaintenance employees and truckdrivers attended theunion meeting, including Flynn, Suroviec, Tenon, andYeager. Some of the union cards were signed at thismeeting and given directly to Taylor, while other cardshad been signed prior thereto and given to Flynn, whoin turn gave them to Taylor. Both Flynn and Suroviecwere discharged by Respondent Petroleum on February4 All dates hereinafter refer to 1979 unless otherwise indicated.266 PFTROI.ElM FL.ECTRONICS, INC14. The same day, employees Tenon, Yeager, andStauffer were laid off by Respondent Cook. Stauffer,who did not attend the union meeting, signed a union au-thorization card at Respondent Petroleum's garage andgave it to Flynn. (G.C. Exh. 8.)What was said and by whom on February 14 and thecircumstances involving the layoffs are largely disputed.According to Flynn and Suroviec, Supervisor Fred Wil-liams told them on February 14 at approximately 3 to3:30 p.m. (about I hour before the end of the workday)that Richard Cook (president and manager of Respond-ent Petroleum) learned of their union organizing effortsand decided to close the service department because hecould not afford to pay union wages. Williams deniedthe remarks ascribed to him vis-a-vis the Union. He alsoasserted that the first time he heard anything about theUnion was Flynn's reference to it immediately after Wil-liams told Flynn and Suroviec that they were terminat-ed.According to Williams, on February 14 Flynn got tooinvolved in assisting Suroviec in getting his van started.While Williams acknowledged that he dispatched Flynnto assist Suroviec, who was having trouble getting hisvan started, Williams assumed that it was a minor matterwhich would be resolved by the use of jumper cables.Williams testified that, at the time he dispatched Flynn,the latter was also assigned a service call to make afterhe was finished with Suroviec. Williams testified furtherthat around noon he heard from the customer andlearned that Flynn had not yet made the service call. Astestified to by Williams, Flynn and Suroviec also cameback around noon, and told him that they were unable toget the van started and had to take the starter out andget it repaired. Williams asserted that this was "justabout the straw that broke the camel's back."According to Williams and Cook, they had long dis-cussed phasing out the service department because it wasnot making money. Further, according to Williams,Flynn had always been an unreliable employee, and forthis reason he had discharged him I month earlier onlyto recant later that day when Flynn promised to be moredependable. Williams also asserted that Suroviec was nota competent repairman. Williams testified that sometimeafter noon he spoke to Cook and mentioned their previ-ous discussions about closing the service department,after which he related the problem he had that day withFlynn and Suroviec. Thus, Williams asserted that, asFlynn and Suroviec were junior to the other two em-ployees in the department, it was decided to retain thelatter two employees and lay off Flynn and Suroviec.Williams testified that he waited for Flynn and Suroviecat 4:30 p.m., at which time he told them that they werelaid off because the service department was not makingmoney. According to Williams, he told Flynn that he didnot know anything about the Union when the latterasked him if the layoffs were attributable to the Union.Flynn, with corroboration from Suroviec, provided avastly different version of the events on February 14.Flynn testified that at approximately 9:30 or 10 a.m. hecalled Williams and told him that the starter would haveto be removed and repaired for the van to be operation-al, and was told by Williams to do whatever was neces-sary to get it moving. Early in the afternoon, while thestarter was being repaired, Flynn and Suroviec returnedto the office and met with Williams, who told them toget the starter back in the van and bring it back to thefacility. They returned at or around 3 to 3:30 p.m.. atwhich time Williams informed them that the service de-partment was being shut down and they were laid off. Itwas at this time that Williams assertedly admitted toFlynn and Suroviec, in response to Flynn's question, thatthe real reason for the layoffs and the department shut-down was because Cook could not afford to pay unionwages. Williams added that Richard Goodrow and Em-erson Shaw, the other two employees in the service de-partment, would be retained to clean up and help shutdown the department.5On February 14, the same day Respondent Petroleumterminated Flynn and Suroviec, Respondent Cook" laidoff Stauffer, Tenon, and Yeager, three of its four full-time truckdrivers. Chester Modowsky, RespondentCook's most senior truckdriver, was not laid off, but hevoluntarily terminated his employment the followingday. At the time of the layoffs, Respondent Cook alsoemployed from five to seven part-time truckdrivers, in-cluding Howard Smeal, who was rehired on February12,7the same day that Carl Serina, another full-timetruckdriver, voluntarily terminated his employment. Thepart-time truck drivers were retained.Richard Cook, sole owner and president of Respond-ent Cook, testified that the layoffs were caused by theloss that day of a hauling contract with a major custom-er. According to Cook, he had a "long history of [a] badrelationship with the customer [and] it was agreed thatwe no longer had a contract." It was left for CarlTaylor, the dispatching supervisor, to advise the employ-ees selected for the layoffs.According to Taylor, he waited in his office untilaround 7 p.m. because he knew that the news "wasgoing to be a blow" as he too vwas "shocked," and hewanted to tell the employees personally what happenedand why they were laid off. He did not see eitherStauffer or Tenon, but apparently spoke to Yeager."Taylor left a memorandum (G.C. Exh. 12) on his deskfor the drivers he was unable to see, the body of whichreads as follows:I The record does not establish whether Goodrow and Shaw wereever terminated or otherwise laid off In any event, the record disclosesthat as of June 7 Iheir names continued to appear on Respondent Petro-leum's payroll records as employed and working. (See GC. Exh 9( 1)6 As previously noted, the General Counsel contends that RespondentCook and Respondent Petroleum, herein collectively called Respondents,comprise a single integrated enterprise and/or a joint employer Thisissue w.,ill be treated more fully belowI The record discloses that from time to time over a I0-year period.Smeal had worked for both Respondent Petroleum and Respondent Cookas a part-time truckdriver Howeer, he did not perform any work foreither Company during the years 1977 and 1978 (See Ji Exh I1 p. 2.par 7.)" Yeager did not testify Taylor testified that it was possible thatStauffer was at the facility at or about 6 p m. hut averred that he did notstep into his office at that time to se him. In any ecent. it is undisputedthat they did not talk to each other face to face on that iccalsion Tenontestified that he made a trip to the afirenolted major customer that day,hut nothintg was said to( him about the loss of a contracl26h7 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBAD NEWS![A]s of today we are no longer hauling for thetruck stop.[I] am laying off full-time employees. Staouffer,Tenon, Yeager.Plan to use Butch [Modowsky] full time and fillin with part-time people re Petrole[um]. So as tomess you up with unemployment should you signup.Will call you should something new develop butit looks like rather permanent layoff now-sorry.Stayed here till seven-Yeager has given me hiskey. Leave yours on desk and mark with tape.Stauffer examined the memorandum set forth above,and approximately 30 minutes to an hour later (around 7p.m.) he phoned Taylor at home and pressed him onwhether the layoffs were related to the union activity.Taylor at first denied that it was so related, contendingthat he did not know anything about it until thatmoment. Stauffer's testimony was largely corroboratedby Taylor. For example, Taylor conceded that he"interrogat[ed]" Stauffer regarding the identity of theemployees who signed union cards and attended theunion meeting, although he asserted it was Stauffer whoinitially raised these subjects during the conversation.Stauffer testified that Taylor told him that Cook had re-marked that there was no place in his operation for aunion, declaring further that he would not operate undera union. According to Stauffer, Taylor informed himthat Flynn and Suroviec were also terminated and thenquestioned him on whether he collaborated with Flynnin the Union's organizational efforts. Stauffer denied thathe was involved with getting the Union started, and toldTaylor that he was unable to name the employees at theunion meeting because he did not attend. The conversa-tion lasted about 1-1/2 hours with Taylor promising tocall Cook to see if Stauffer could be retained. Approxi-mately 15 minutes later Taylor called Stauffer and toldhim that Cook would not put him back to work. Tayloralso suggested that Stauffer seek employment elsewhereand repeated that the layoffs were not attributable to theUnion.According to Cook, it was not until February 14, orabout 10 or II in the evening and subsequent to the lay-offs, that he first learned of any union activity. He testi-fied that he was in bed at the time and received phonecalls from both Taylor and Williams, approximately 15minutes apart, relating their earlier conversations withFlynn, Suroviec, and Stauffer about the Union.On February 23, Stauffer returned to RespondentCook's facility to learn why he was having a problemcollecting unemployment insurance. While there, heasked Taylor why he had not been recalled given thefact that he was next in seniority and that Modowskyhad quit the previous week. Later that day Taylor toldStauffer that he could come back to work, and Staufferaccordingly resumed his employment on Monday, Feb-ruary 26.On February 20, the Union filed a representation peti-tion in Case 6-RC-8416 identifying the Employer as"Petrole[um] Electronics, Inc. and/or Cook Enterprises,Inc.," for a unit consisting of "all maintenance, service,and truckdriver employees at the Employer's Clearfield,Pennsylvania, facility." (Jt. Exh. 2(a).) On March 8,9theUnion filed a second representation petition, this one inCase 6-RC-8427, describing the unit in the same fashionas set forth in Case 6-RC-8416, but identifying the Em-ployer only as "Cook Enterprises, Inc." (Jt. Exh. 2(c).)The parties therein executed separate Stipulations forCertification upon Consent Election in Cases 6-RC-8416and 6-RC-8427, respectively. (Jt. Exhs. 2(b) and 2(d).)The representation elections in both cases were conduct-ed on March 30 with a majority of the votes cast againstunion representation in Case 6-RC-8416, and Case 6-RC-8427 resulting in determinative challenges. As notedpreviously, two of the challenged ballots were cast byYeager and Tenon, who are also alleged to be discrimin-atees herein.The Petitioner (Union) filed timely objections to bothelections based on a 25-cent-per-hour wage increasegranted on March 1, effective March 8, involving onlyPetroleum's employees. (Jt. Exh. 1; G.C. Exhs. I(k) and(m).)On March 17 at or about 7:30 p.m. Flynn observedWilliams in a Respondent Petroleum van driving slowlypast the union hall at the rate of approximately 5 milesper hour. Stauffer was also at the union hall on that oc-casion, and he, too, noticed the Respondent Petroleumvan, although he did not see Williams. Williams deniedthat he was engaged in "spying," but could not recallwhether he drove by the union hall that evening.1°B. Discussion and Conclusions1. Single integrated enterprise and/or jointemployerThe record discloses that Richard Cook is presidentand sole owner of Respondent Cook and president and50-percent owner of Respondent Petroleum. Further, therecord discloses that both Companies are engaged, interalia, in the business of transporting petroleum products,share facilities in Clearfield, Pennsylvania, and are other-wise a highly integrated business. In this connectionFred Tenon and Larry Stauffer testified without contra-diction that they, as well as other truckdrivers, per-formed services for both Companies and received pay-checks from both Companies. In addition, SupervisorCarl Taylor testified that he dispatches transport trucksfor both Respondent Cook and Respondent Petroleum, isinvolved in the procurement of liquid products for bothCompanies, and does accounting work for both Compa-nies. It is noted that Taylor advised the terminated em-ployees of Respondent Cook that he planned to use Re-spondent Petroleum's part-time drivers to "fill in." (G.C.Exh. 12.)The record further discloses that Richard Cook's wife,Yvonne Cook, is the office manager for both Companies9 Stauffer was again terminated on March 8. The General Counseldoes not contend that the circumstances involving the March 8 dischargewere predicated on unlawful considerations.'0 It is alleged that Williams was engaged in surveillance on March 17in violation of Sec. 8(a I)() of the Act.268 PI'E R()I ElM EI ECT R()NICS. INC'and maintains the payroll record's for both. Still further.testimony was adduced disclosing that RespondentCook's trucks were repaired at Respondent Petroleum'sgarage by Respondent Petroleum's mechanic. Of overrid-ing significance, however, in terms of evidence tendingto support the allegation that both Companies comprise asingle integrated enterprise and/or a joint employer isthat the record clearly establishes that Richard Cook,inter alia, principally sets and maintains the labor rela-tions policy for the two Companies, including ultimatecontrol over wages and hiring and firing of employees. i'In these circumstances, and on the basis of the entirerecord, I find that Respondent Cook and Respondent Pe-troleum comprise a single integrated enterprise and/or ajoint employer within the meaning of Section 2(2) of theAct.2. The 8(a)(3) allegationsFor reasons stated hereinabove it has been determinedthat Respondent Cook and Respondent Petroleum com-prise a single intergrated enterprise and/or a joint em-ployer within the meaning of Section 2(2) of the Act.Further, the record clearly establishes that Richard Cookis the dominant individual of both Companies with ulti-mate control over, inter alia, the hiring and firing of em-ployees. It was largely Cook's decision to terminate thefive alleged discriminatees. According to Cook and Su-pervisor Williams, service department employees Flynnand Suroviec were terminated because neither was de-pendable, and, in any event, they had long discussedphasing out Petroleum's service department. Assertedly,the proximate cause of their termination was the circum-stances involving the repair of Suroviec's van on Febru-ary 14. As testified to by Williams, it was "just about thestraw that broke the camel's back," and it was thereforedecided to take action and terminate both employees thatday.As noted previously, Respondent Cook's employeesStauffer, Tenon, and Yeager were terminated on thesame day as Flynn and Suroviec. Cook asserted that thetermination of these individuals resulted solely from theloss of a major customer that very day. On the otherhand, the General Counsel contends that Cook fired theemployees of both Companies because he learned thatthey were actively involved in the Union's organizationalefforts and he was strongly opposed to dealing with aunion.The credited and uncontroverted testimony disclosesthat the first discussions about the Union occurred some-time during the first 2 weeks in January 1979, at whichtime Flynn canvassed fellow employees on their viewsvis-a-vis union representation. On or about January 15,Flynn met with Union International Vice PresidentDewey Taylor, further explored union organizing withhim, and obtained union authorization cards to distributeto other employees. The first union meeting was held onFebruary 9 and was attended by most of Respondents'1l See. e.g.. L. H, JJ Coal Colmpanti Inc 228 NLRB 1091. 10)92-91(1977); C K. Smith & Co.. Inc.. 227 NLRH 1061. 1063-64 (0977): -twoodLeaving Corporatlit, .e1 at. 227 NLRB 1608, 6h9) (1977): SchInell lwl &Die Corporatiolln and Salh',n Stamping &d .inuJacturing Cc. hIl (. 144NLRB 385, 386-388 {1963)employees. Flynn and fellow service department employ-eec Suroviec informed employees of the aforesaid meetingmostly at work during working hours Five days later allthe alleged discriminatees, including Flynn and Suroviec,were terminated.Respondents deny any knowledge of union activityprevious to the termination of the individuals involvedherein. In support thereof it is noted that the record isdevoid of any direct evidence lending to show other-wise. On the other hand, it has long been held that suchknowledge may be inferred from the record as awhole. 2 In the circumstances of the instant case, I findit appropriate to draw an inference that Respondents hadknowledge of the union activity. In arriving at this find-ing, I have considered first the relatively small numberof employees involved: 10 to 12 employees employeedby Respondent Petroleum, 4 to 5 employees employedby Respondent Cook. Further, it is noted that substantialunion activity occurred at work during working hours.In this connection the record discloses that SupervisorsTaylor and Williams are charged with, inter alia, the re-sponsibility of learning about employees' complaints andgripes and frequent talk to employees or have coffeewith them in the break room at Respondents' Clearfieldfacility.In these circumstances, I find a strong likelihood thatRespondents learned of the union activity and according-ly deem it appropriate to draw such an inference. More-over, the statements ascribed to Supervisors Williamsand Taylor immediately after the layoffs supply thenexus between the union activity and Respondents' repri-sals resulting therefrom Thus, Flynn and Suroviec credi-bly testified"' that Williams admitted to them that thereal reason for the layoffs and the department shutdownwas because Cook could not afford to pay union wages.Further, Stauffer credibly testified that Taylor told himthat Cook stated that there was no place in his operationfor a union and that he would not operate under aunion. 4Stauffer also testified that Taylor told him thatFlynn was suspected of being the union instigator andthat Stauffer, too, was accused of being involved.Cook's uncorroborated account of how he learnedabout the Union is unpersuasive, implausible, and doesnot smack of candor. As noted earlier, Cook assertedthat late in the evening on February 14, while he was inbed, he first learned about the Union from SupervisorsWilliams and Taylor in separate phone calls from themapproximately 15 minutes apart. Assuming, arguendo,that Williams' testimony is accepted, to wit, that he firstlearned of the Union at or around 4:30 p.m. at whichtime he laid off Flynn and Suroviec, I find it highly im-1 Wcw P/,cu I', l /dtng Co., 11c.. 123 NLRB 61hh. ti (1959): i the hbasis of my ohscratlioln of the dcemeall, r Ihe -willlessc.and for recason, slated more full) hbch'e. I credit G(eneral Counsel's win-necs',e, over Repolidenll.' willneesc ii all malerial area,l where their lesit-moll) is ill confllict." I1i crediting Stauffcrr'. telinol) lm all naterlal respecls. I rclt onhis demeailor his respco iscncl,,. and the o crall candor of his testimony.For example. he oipenls admittcied. tiler al/a that he. and noti Taylor.hrought up Ihe subjecl iof Ulliln acticilt) in1 their phone con ersatiln ofIFehrcllry 14 1Even coulsel for Resp, llodcnll, m hi brief called Slauffer"ail ecll l ent c. itnes, [il.ho I should c crliamli he belixedl "2he I)D CISIO)NS ()F NATI()NAL L.AIBOR RELAII(ONS ()ARI)probable that he waited until late in the evening (around11 p.m.) when Cook was in hbed to first advise him ofthis matter. I find it all the more incredible that Taylorwould call at or about the same time, independently, todiscuss the same subject with Cook. In these circum-stances, noting particularly that no explanation was of-fered with regard to the time lag, that neither Williamsnor Taylor provided corroborative testimony, and that Iwas otherwise unimpressed with Cook as witness, Ireject his account of the phone conversations in their en-tirety.I also reject the various reasons assigned by Respond-ents for the layoffs as largely implausible, vague, incon-sistent, and not supported by the credible evidence.As noted above, Cook contends that the layoffs ofFlynn and Suroviec were related to a longtime decisionto shut down the service department. However, Cookalso testified that no final decison has been made, and thedepartment has not yet closed. On the other hand, at onepoint he also testified that the decision was made 5 yearsago, and at another point he asserted, "[l]t started backwith the last work day [February 14] with Mr. Flynnand Mr. Suroviec."Given the inconsistent and confusingnature of Cook's testimony, it is not possible to discernwith any degree of confidence when and if any decisionwas made, and to what extent, if any, it related to thelayoffs.Insofar as Cook and Williams contend that Flynn andSuroviec were laid off because they devoted too muchtime to fixing Suroviec's van, I find that their reliancethereon is pretextual. It is undisputed that Williams dis-patched Flynn to assist Suroviec in getting his van start-ed. According to Williams, however, Flynn got too in-volved and failed to make a customer call. As a resultthereof Williams recommended to Cook that they lay offboth Flynn and Suroviec. Flynn credibly testified that hephoned Williams, appraised him of the situation, and gothis permission to continue working on the van. Thus, itappears that, if Flynn missed the customer call, it wasthrough no fault of his own. With regard to Suroviec, itis not contended, nor does the record disclose, that therewas any wrongdoing on his part on that occasion.Cook's testimony is unconvincing that Suroviec was ter-minated because he was trained largely by Flynn and"they worked very closely together." The record dis-closes that they indeed worked closely together in an-other area as well, to wit, promoting the union; and, butfor this activity, I do not believe they would have beenterminated. It is noted that Williams admittedly saidnothing to Flynn or Suroviec about the van, nor com-plained that Flynn missed a customer call, but rather toldthem that they were laid off because the service depart-ment was losing money.15In any event, I credit Flynnand Suroviec's testimony that Williams told them thatthe real reason for the layoffs was that Cook found outabout their union organizing efforts and could not affordto pay union wages. In these circumstances, noting, interalia, that Flynn was the principal and most active unionsupporter, that Suroviec provided substantial assistance15 According to Cook, the department was never a profitable bhusinessThis is largely disputed by his accountantl Ernest Sankey., ssho testifiedthat at least since 1978 it has heen profitableto Flynn in promoting the Union, that knowledge of saidunion activities at times material herein may be inferred,that most of the employees including, Flynn and Suro-viec, attended a union meeting only 5 days before thelayoffs, that the credited testimony established a pro-found union animus, and that Respondent Petroleum'sdefenses do not stand scrutiny, I find that Flynn and Sur-oviec were terminated in violation of Section 8(a)(3) ofthe Act.The elements set forth hereinabove establishing the un-lawful discharges with regard to Flynn and Suroviecalso largely pertain to Stauffer, Tenon, and Yeager.Thus, the record reveals that all three individuals signedunion authorization cards within days of their layoffs. tIn addition, Stauffer credibly testified that SupervisorTaylor linked him with Flynn as instigators in gettingthe Union started. Further, Stauffer credibly testified thatTaylor expressed Cook's and his own opposition tounionization, adding that Cook stated that he would notoperate under a union. 17 Still further, Stauffer crediblytestified that he denied having anything to do with theUnion, pointing out that he did not attend the unionmeeting. Taylor told Stauffer he would check furtherwith Cook, and approximately 15 minutes later hephoned Stauffer to tell him that Cook would not put himback to work.Modowsky, the only full-time driver who survived thelayoffs on February 14, voluntarily quit the followingday. On February 23, Stauffer returned to RespondentCook's facility and questioned Taylor as to why he wasnot recalled given Modowsky's resignation approximate-ly I week earlier and the fact that Stauffer was the nextmost senior driver. Later that day Stauffer was advisedthat he could resume working the following Monday.Counsel for Respondent Cook, in disputing thatStauffer was unlawfully laid off on February 14, argues,inter alia, that [it] made no sense for the Company totake him back if it was unlawfully motivated given thefact that Stauffer admittedly raised the subject of theUnion in the first instance. On the other hand, the Gen-eral Counsel argues with some appeal that Stauffer mayhave been reinstated because, inter alia, he told Taylorthat he was not involved in bringing the Union in anddid not even attend the union meeting. In any event,Stauffer's credited and uncontroverted testimony dis-closes that, soon after Stauffer made the above-noted re-marks, Taylor called Cook to find out whether he wouldreconsider retaining Stauffer, which Cook refused to do.I would find Respondent Cook's argument more persua-sive if it recalled Stauffer as soon as Modowsky quitrather than waiting approximately 8 days and then doingso after being pressed on the matter by Stauffer.With regard to Cook's contention that he laid offStauffer, Tenon, and Yeager solely because he lost a con-tract with a majority customer, I find that his failure to"' Flynn credibly testified that Yeager signed a union card in his pres-cice at the union meeting of Februar) 9 Tenon and Stauffer crediblytestified that they signed their cards at work in Respondenl Petroleum'sgarage on February 13. I day before the layoff." Stauffer's testimony regarding the February 14 telephone conversa-tioln was not denied by Taylor. Further, Taylor testified that. during thiscivscrsalioi, with Stauffer. "I probably stated my opinions of union270 PFTROIFL.EM ELECTRONICS. INC.explain the circumstances involved therewith tends to se-riously cast doubt on the legitimacy of this contention.Moreover, I find it rather remarkable that Cook and/orSupervisor Taylor would fail to mention the layoffs orthe likelihood of any loss of the contract to its employeesat any time prior to February 14. Even SupervisorTaylor admitted experiencing shock at the loss of thatcustomer, and he was deeply involved on a manageriallevel in dealing with that company. In these circum-stances, I am unpersuaded that the loss of the contracthad anything to do with the layoffs, but rather such losswas an occurrence pretextually used by Cook to disguisehis antiunion motivation. 8 This conclusion in inescap-able, particularly in view of the credited testimony re-vealing that Williams and Taylor confessed to Flynn,Suroviec, and Stauffer that Cook would rather close hisoperations than deal with a Union.In sum, I find that the General Counsel has establishedby a preponderance of the credible evidence that Re-spondents terminated employees Flynn, Suroviec,Stauffer, Tenon, and Yeager in violation of Section8(a)(3) of the Act.3. The 8(a)(l) allegationsa. Interrogation and statements linking the layoffs tounion activityThe General Counsel contends that Respondent Petro-leum violated Section 8(a)(1) by Supervisor Williams' re-vealing to Flynn and Suroviec on February 14 that Cookhad contemplated the union situation and decided toclose the service department and lay them off because hecould not afford to pay union wages. As I have previ-ously credited Flynn and Suroviec over Williams in allmaterial respects, I reject Williams' denial that he madethe above statement. " I therefore find, on the basis ofthe credited testimony, that Williams, by linking the lay-offs with the advent of the Union, engaged in acts andconduct which tend to discourage union activity, andthat Respondent Petroleum thereby violated Section8(a)(l) of the Act.20The General Counsel also contends that RespondentCook, by Supervisor Taylor, coercively interrogatedStauffer in violation of Section 8(a)(1) of the Act duringa phone conversation on February 14 with regard to theidentity of employees who attended a union meeting andthe names of employees who signed union cards. Counselfor Respondent, in disputing this allegation, relies solelytl Significantly, as reflected in Taylor's memorandum (G C. Exh 12).Cook planned lo use Respondent Petroleum's drivers to "fill in" ratherthan retain or recall Respondent Cook's laid-off drivers Further, therecord discloses, inter alia, that, for a substantial period of time followingthe layoffs. part-time drivers Smeal and Keener worked roughly full-timeschedules. Smeal. for example. made 14 deliveries during the pay periodimmediately following the layoffs (G C. Exhs. 9(e) and lO(e)) and 13 de.liveries during the follow ing pay period. (GC. Exhs. 9(f) and 10(f)Keener began making large numbers of deliveries in March and averagedbetween ? and 11 deliveries per pay period through June 7 (G C. Exhs9(f)-(I).) By comparison, the full-time drivers each made between 9 and20 deliveries during the four pay periods prior to the layoffs. (G.C Exhs9(a)-(d) and 10(a)-(d).)19 II is also noted inter ulia. that Flynn and Suroviec proovided mutual-ly corrohalive lestimon)*2 See, e g .Jamco International. Inc. 227 NLRB 1807. 1809 (1977)on the fact that it was Stauffer, and not Taylor, who ini-tiated the discussion about the Union.It is undisputed that on February 14 Stauffer, soonafter he learned from Taylor's memorandum that he waslaid off, phoned Taylor at home and asked him whetherthe layoffs were related to the Union. It is also undisput-ed that Taylor denied knowledge of the Union and askedStauffer what he was talking about. Taylor, however,then went beyond legitimate inquiry and pressed Staufferinter alia for the names of employees involved in unionactivity.2'Thus, Taylor testified, "I started interrogating[him] about the meeting and about signing of cards, etc.,etc." While Stauffer provided Taylor with some informa-tion, Taylor conceded that he "may have promptedhim." Taylor also noted that Stauffer became "rathercautious" after he began his interrogation The phoneconversation lasted about 1-1/2 hours, most of whichwas devoted to Taylor's questions about the Union. Inthese circumstances, noting particularly that Taylor"prompted" Stauffer to disclose the names of employeesinvolved with the Union, it is hardly surprising thatStauffer became "rather cautious."Taylor testified that Stauffer was experiencing finan-cial and domestic problems and needed the job. Hepromised Stauffer that he would phone Cook about re-taining him. Significantly, however, Taylor failed toassure Stauffer that the phone call to Cook was not de-pendent on the nature of Stauffer's responses.22Under all the circumstances, I find that the thrust ofTaylor's interrogation was coercive and not predicatedon any legitimate objective. Accordingly, I find that Re-spondent Cook thereby additionally violated Section8(a)(l) of the Act.b. Surveillance23Flynn testified that on March 17 at approximately 7:30p.m., while he was standing on the back porch of theunion hall in Clearfield, he spotted Williams drive by ina Respondent Petroleum van at approximately 5 milesper hour. A number of employees were at the union hallat that time giving affidavits to a Board agent. Staufferrecalled spotting the same company van on that occa-sion, but he did not see the driver. He testified that thevan continued to move until it passed out of sight.The General Counsel points out that, although Wil-liams denied spying on the meeting, he did not denydriving by the union hall and offered no explanation forhis presence on that occasion. While Williams was uncer-tain whether he was in or around the union hall on thedisputed occasion, I tend to find merit in his contentionthat he "wouldn't have used a marked truck if [he] wasgoing to surveil [the union meeting]." In the absence ofany evidence showing that Williams stopped or parkedthe van in, or around the union hall, and noting that Re-21 See, e g, Hanes Hosiery. Inc. 219 NLRB 318 (1975). Soutrhcrn Coach& Body Co.. Inc., 135 NLRB 1240. 1241 (1962)2' Cf. Blue Flash Express Inc.. 109 NLRB 591 11954).:' As noted previously, an additional independent 8(aHlI) allegation in-.olving wage increases was consolidated with an objection to the con-duct affecting the results or the eleclions in Cases 6-RC-8416 and 6-RC-8427 (G C Exh. I1o).) As the allegation and objectilon cover the samepredicate facts. Ihe't sill be treated together in a separate section below271 DECISIONS ()F NATIONAL LABOR RELATIONS BO()ARDspondents' facilities are nearby-also in Clearfield-I findthat his presence was just as likely happenstance as at-tributable to any sinister motive. In these circumstances,I find that the evidence falls far short of establishing aviolation of surveillance. Accordingly, I shall dismiss thisallegation. 244. The wage increases-Objections"2 and allegedviolation of Section 8(a)(1)The parties stipulated in writing, inter alia, that, onMarch 1, Petroleum provided all its hourly employees a25-cent-per-hour wage increase. (Jt. Exh. 1, par. 4.) Therecord discloses that, prior thereto on February 20, theUnion filed a representation petition in Case 6-RC-8416covering a unit of all service and maintenance employeesand truckdrivers employed by "Petrole[um] Electronics,Inc., and/or and Cook Enterprises, Inc." (Jt. Exh. 2(a).)Subsequent thereto, on March 8, and after the above-noted wage increases were given, the parties agreed toelections in separate units (retaining the same classifica-tions) naming Respondent Petroleum and RespondentCook separately as Employers. In connection therewith,the parties agreed that the Union would amend the peti-tion in Case 6-RC-8416 to delete Respondent Cooktherefrom and file a separate petition in Case 6-RC-8427for the employees of said Respondent. (G.C. Exh. I(n),p. 2, fn. 1.) The parties also executed separate Stipula-tions for Certification Upon Consent Election, approvedby the Regional Director on March 12, for RespondentPetroleum and Respondent Cook, respectively. The elec-tions thereon were both conducted on March 30.The results of the election in the Respondent Petro-leum unit (Case 6-RC-8416) disclosed that of approxi-mately 12 eligible voters, 10 votes were cast againstunion representation, 0 (no) votes were cast in favor ofunion representation, and 2 ballots were cast againstunion representation. On the other hand, the challengeswere determinative in the Respondent Cook unit (Case6-RC-8427), disclosing that of approximately five eligi-ble voters, one vote was cast in favor of, and one voteagainst, union representation, and 3 ballots were chal-lenged.The Union filed timely objections to both elections, al-leging, inter alia, that the above-noted 25-cent-per-hourwage increase was given to employees for their commit-ment not to support the Union in the election. The samewage increase referred to in the objections was also al-leged to be violative of Section 8(a)(1). The Regional Di-rector determined that the objections were encompassedby the same allegations in the complaint and consoli-dated said objections therewith for hearing before an ad-ministrative law judge.The Board has long determined that the critical periodfor considering objectionable conduct begins with thea4 See Our-Way. Inc./Our-Way Machine Shop, Ic.. 238 NLRB 209(1978): Grede Fi.undriev. Inc. (Milwaukee), 205 NLRB 39. 47 (1973)"a Elections were conducted separately in Cases 6-RC-8416 and 6-RC-8427 The same conduct serves as the basis for the objections in bothcases. The election in Case h-RC-8427 also resulted in determinativechallenges which will also be treated hereinfiling of a petition and ends with the election.2e As thepetition in Case 6-RC-8416 was filed on February 20and the disputed wage increase was given on March 1,27before the elections were conducted herein, it was clear-ly given during the critical period and, as such, may beconsidered grounds for setting aside the elections.Counsel for Respondents contends that the wage in-crease was given only to Respondent Petroleum's em-ployees pursuant to an announcement to employees inJanuary 1979, long before either of the petitions werefiled. (G.C. Exh. I(m).) In effect, he maintains that thereis no basis for the objections to be entertained vis-a-visCook. With regard to Respondent Petroleum, he con-tends that the wage increase was given in a manner con-sistent with that Company's past practice.I find that the record is devoid of an probative evi-dence tending to support Respondents' Counsel's conten-tions. On the contrary, the record evidence tends to mili-tate against finding any discernible pattern with regardto past practice. Thus, the only evidence reflecting onpast practice appears in a stipulation which, in pertinentpart, reads as follows:4. Since January 1977, Petrole[um] Electronicshas given three general wage increases to its hourlyemployees. On May 12, all Petrole[um] hourly em-ployees received a $.25/hour wage increase; onSeptember 14, 1978, all hourly employees ofPetrole[um] again received a $.25/hour wage in-crease; and on March 1, 1979, all hourly employeesof Petrole[um] again received a $.25/hour wage in-crease. [Jt. Exh. I par. 4.]As the aforenoted stipulation discloses, the generalwage increase which was granted to Respondent Petro-leum's employees in March 1979 was unprecedented forthat time of year, and, thus, not consistent with any pastpractice. Insofar as it is contended that Respondent Pe-troleum granted the March I wage increase pursuant toan announcement made to its employees the previousJanuary, I find that this, too, is not supported by proba-tive evidence. In fact, the only record testimony adducedwith regard to the disputed announcement came fromthen employees Flynn and Stauffer, who credibly deniedthat any announcement was made.It is well settled that the granting of wage increasesduring the pendency of a representation petition for thepurposes of influencing the outcome of the election con-stitutes unlawful interference and coercion within themeaning of Section 8(a)(1) of the Act.28While the grant-ing of benefits during the so-called critical period is notper se a basis for setting aside an election, in the absenceof the employer's establishing that benefits were con-"2 Goodyear Tire and Rubber Company. 138 NLRB 453,. 455 (1962); Seealso Jerome J Jacomet d/b/a Redi Novelty Co. and R-N Anusement Cor-porarion, 222 NLRB 899 (1976).'7 The General Counsel relies on the pleadings to establish that thewage increase became effective on March 8. However, it is also notedthai the parties stipulated that the wage increase was received on MarchI Inl either case it .was given after the petition was Filed and before theelection.2" See NL.R.B f. Exchange PartI Cionpaov. 375 U S. 405 (1964); New-port Division oJ Hirctex Knitting Mil. Int(.. 216 NLRB 1058 (1975)272 PETROLEUM ELECTRONICS. INC.ferred for reasons unrelated to the election, the Boardhas long presumed that such benefits were granted to in-fluence its outcome and will set aside the election.29In the instant case, noting that the record does notsubstantiate Respondent Petroleum's contentions that itsannouncement of the wage increase long antedated theUnion's organizational campaign, or that the wage in-crease was conferred consistent with its past practice, Ifind that the granting of the disputed general wage in-crease was not predicated on any legitimate or justifiablereason. As Respondent Petroleum has offered no otherlegally sufficient basis for conferring the disputed generalwage increase, I further find that it was granted for rea-sons calculated to influence the results of the election.Accord!ingly, I find that Respondent Petroleum therebyengaged in conduct violative of Section 8(a)(l) of theAct, and recommend that the objections to the electionin Case 6-RC-8416 be sustained, that the election be setaside, and that a second election be directed.30With regard to the Respondent Cook election, Re-spondent Cook contends that the objections cannot serveas a basis for setting aside its election because the generalwage increase was conferred only on Respondent Petro-leum's employees. I find this contention also withoutmerit. For reasons discussed previously, I have foundthat Respondent Cook and Respondent Petroleum com-prise a single integrated enterprise and/or a joint em-ployer. In this connection, it was noted that there wassubstantial employee interchange between these two rela-tively small groups of employees. Thus, it was noted,inter alia, that Respondent Cook's drivers make deliv-eries for both Respondent Cook and Respondent Petro-leum and are paid by both Companies. Further, therecord discloses that Respondent Cook planned to useRespondent Petroleum drivers to "fill in" for the laid-offRespondent Cook drivers. In view of the foregoing, andon the basis of the entire record, I find that the unlawfulgeneral wage increase given to Respondent Petroleum'semployees was likely to have impacted on RespondentCook's employees and find merit to the objections.31As noted above, the Respondent Cook election result-ed in a one to one tie with three determinative chal-lenges. These challenged ballots were cast by HaroldKeener, Charles Tenon, and Earl Yeager. For reasonsnoted previously, it was determined that Keener was eli-gible to vote, but that his ballot should not be openedand counted until a determination is made on the statusof Tenon and Yeager, both alleged to be discriminateesin Case 6-CA-12089. Having previously determined thatTenon and Yeager were discharged in violation of Sec-tion 8(a)(3)32and that they actively supported theUnion, and noting a likelihood that the opening andcounting of these challenged ballots will produce a con-clusive result, I shall recommend that Case 6-RC-842729 See Glosser Bros.. Inc., 120 NLRB 965 (1958). Der Moines Glove Co.subsidiary of Compiometer Corp of America. 146 NLRB 225. 226, fn I(964)30 See Glosser Bros. Inc.. Tupra, Der Moines Glove Co. vupra See alsoColonnade Hotel, 235 NLRB 1362, 1366-69. 1384 (1978)31 See, e.g., Vegas Village Shopping Corporation, 229 NL.RB 279. 280(1977)"2 Thus. Tenon and Yeager were emphl)ees at the time of the electionand eligible to votebe severed from Cases 6-CA-12089 and 6-RC-8416, andremanded to the Regional Director of Region 6 for thepurpose of opening and counting said ballots and for fur-ther processing.IIIll. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in section II,above, occurring in connection with their operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1. Petroleum Electronics, Inc., and Cook Enterprises,Inc., comprise a single integrated enterprise and/or ajoint employer within the meaning of Section 2(2), (6),and (7) of the Act.2. United Brick and Clay Workers of America, AFL-CIO, is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. By coercively interrogating employees concerningtheir union activities and the union activities of other em-ployees, by telling employees that they were dischargedbecause of union-related reasons, and by granting wageincreases to employees to dissuade them from supportingthe union, Respondents have committed unfair laborpractices within the meaning of Section 8(a)(I) of theAct.4. By discriminatorily discharging employees RichardFlynn, John Suroviec, Earl Yeager, Charles Tenon, andLarry Stauffer because of their activities in support ofthe Union, Respondents have committed unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.5. The General Counsel has not established by a pre-ponderance of the evidence that Respondents have en-gaged in surveillance within the meaning of Section8(a)(l) of the Act.THE REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices, I shall recommend that saidRespondents be ordered to cease and desist therefrom,and that they take certain affirmative action to effectuatethe policies of the Act.It having been found that Respondents dischargedRichard Flynn, John Suroviec, Early Yeager, CharlesTenon, and Larry Stauffer in violation of Section 8(a)(3)and (1) of the Act, I shall recommend that Respondentsbe ordered to offer them full and immediate reinstate-ment, with the exception of Larry Stauffer,33to theirformer jobs or, if those jobs no longer exist, to substan-:':' The record discloses that Stauffer was reinstated on or about Febru-ary 26 It is not alleged. nor does the General Counsel contend. thatStauffer'% subsequent termination on March 8 was hased on unlawful con-,iderations Accordingly. I shall noti recommend that Stauffer be reinstat-ed273 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtially equivalent positions, without prejudice to their se-niority and other rights and privileges, and to make themwhole for any loss of earnings they may have sufferedfrom the date of their discharge to the date of Respond-ents' offer of reinstatement. Backpay shall be computedaccording to the Board's policy set forth in F. W. Wool-worth Company, 90 NLRB 289 (1950). Payroll and otherrecords in the possession of Respondents are to be madeavailable to the Board, or its agents, to assist in suchcomputation. Interest on backpay shall be computed inaccordance with Florida Steel Corporation, 231 NLRB651 (1977). :4The serious unfair labor practices found herein strikeat the heart of the rights guaranteed by the Act, and, ac-cordingly, a broad order shall be recommended directingRespondents to cease and desist from in any othermanner interfering with, restraining, or coercing employ-ees in the exercise of the rights guaranteed them by Sec-tion 7 of the Act.On the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following rec-ommended:ORDER35The Respondents, Petroleum Electronics, Inc., andCook Enterprises, Inc., their officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) Discharging, laying off, or otherwise discriminatingagainst employees in regard to hire or tenure of employ-ment, or any term or condition of employment becauseof their activities on behalf of United Brick and ClayWorkers of America, AFL-CIO, or any other union.(b) Coercively interrogating employees concerningtheir own union activity and that of fellow employees.(c) Granting wage increases to dissuade employeesfrom supporting the Union.(d) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer employees Richard Flynn, John Suroviec,Earl Yeager and Charles Tenon immediate and full rein-statement to their former jobs or, if those positions nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make the above-named individuals and LarryStauffer whole for any lost earnings in the manner setforth in the section of this Decision entitled "TheRemedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-'. See, generally. hisn Plumbing & Ileuting C,.. 138 NLRB 716 (19h2):' In the event no exceptioins are filed as provided by Sec. 102 4h ofthe Rules and Regulations of the National Labor Relations Board. thefindings. conclusions. and recommended Order herein shall. as providedin Sec 102 4X of the Rules and Regulations. hbe adopted by the Board andbecome its finding., conclusionts. and Order, and all objectionls tIhretshall be deemed vaivced for all purposescards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(c)Post at each of its facilities in Clearfield, Pennsylva-nia, copies of the attached notice marked "Appendix."36Copies of said notice, on forms provided by the RegionalDirector for Region 6, after being duly signed by Re-spondents' authorized representative, shall be posted bythem immediately upon receipt thereof, and be main-tained by them for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondents to insure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondents have taken to comply herewith.IT IS FURTHER RECOMMENDED that the consolidatedcomplaint against Respondents be dismissed insofar as italleges unfair labor practices not found herein.IT IS FURTHER RECOMMENDED that the Board sus-tained the objections to the elections conducted onMarch 30, 1979, in Cases 6-RC-8416 and 6-RC-8427.IT IS FURTHER RECOMMENDED that Cases 6-RC-8416and 6-RC-8427 be severed from Case 6-CA-12089 andremanded to the Regional Director for further process-ing in the manner set forth below. The election in Case6-RC-8416 shall be set aside and remanded to the Re-gional Director for Region 6 to direct a second election.Case 6-RC-8427 shall be severed and remanded to thesaid Regional Director for the opening and counting ofthe ballots of Harold Kenner, Earl Yeager, and CharlesTenon. Thereafter, if the revised tally of ballots indicatesthat the Petitioner was designated by a majority, the Re-gional Director shall issue a certification of representa-tive. Should the revised tally of ballots fail to disclosethat the Petitioner has been designated by a majority, theRegional Director shall direct a second election.:'" In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPIOYEESPOSTED BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIL. NOT discharge, layoff, or otherwise dis-criminate against employees in regard to hire ortenure of employment because of membership in, oractivities on behalf of, United Brick and ClayWorkers of America, AFL-CIO, or any other labororganization.WI: WItl. Nor interrogate employees concerningtheir union activities or the union activities of otheremployees.274 PETROLEUM ELECTRONICS, INC.W wit. NOIt tell employees that they were dis-charged because of union-related reasons.WtE Witi. NOT grant wage increases to employeesto dissuade them from supporting the Union.WE WII.L NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof the rights guaranteed them in Section 7 of theNational Labor Relations Act, as amended.WE wit.l. offer Richard Flynn, John Suroviec,Earl Yeager, and Charles Tenon immediate and fullreinstatement to their former positions of employ-ment or, if those positions are no longer available,to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges,and WE WILL make them whole for any loss ofearnings they may have suffered by reason of ourunlawful discrimination against them, with interest.WE Wn.t. make Larry Stauffer whole for any lossof earnings he may have suffered by reason of ourunlawful discrimination against him, together withinterest.PETROLEUM ELECTRONICS, INC., ANDCooK ENTERPRIStS, INC.275